UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended June 30, 2016 [] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 Hillside Avenue, Suite 108 Montclair, NJ (Address of principal executive offices) (Zip Code) (973) 744-1565 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofAugust 14, 2016, there were33,756,772 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q FluoroPharma Medical, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets F-1 Unaudited Condensed Consolidated Statements of Operations F-2 Unaudited Condensed Consolidated Statements of Cash Flows F-3 Notes to the Unaudited Condensed Consolidated Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 6 Item 4.Controls and Procedures 7 PART II- OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 10 -i- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subisidiary CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2015 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other Total Current Assets Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Convertible notes payable - short term, net (see Note 4) $ $ Accounts payable Derivative liabilities Deferred revenue - Accrued expenses and other Total Current Liabilities Commitments & Contingencies Stockholders’ Deficit: Preferred stock Series A; $0.001 par value, 3,500,000 shares designated 147,229 and 150,611 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively (preference in liquidation of $122,200 at June 30, 2016) Preferred stock Series B; $0.001 par value, 12,000,000 shares designated 5,382,071 shares issued and outstanding at June 30, 2016 andDecember 31, 2015 (preference in liquidation of $5,607,330 at June 30, 2016) Common stock - Class A - $0.001 par value, 100,000,000 shares authorized, 33,648,780 and 32,908,503 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements F-1 Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating Expenses: General and administrative $ Research and development Total Operating Expenses Loss from Operations ) Other Income (Expense): Other income - - - Gain (loss) on debt extinguishment - ) - Gain on settlement of accounts payable - - - Loss on sale of trading securities - - - ) Unrealized gain on trading securities - - - Gain (loss) on revaluation and modification ofderivative liabilities ) ) Interest and other expense ) Total Other Income (Expense), net ) Net Loss $ ) $ ) $ ) $ ) Preferred Stock Dividends ) Net Loss Attributable to Common Stockholders $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Used inper Share Calculation - Basic and Diluted: The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: (Unaudited) (Unaudited) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Amortization of issuance costs and discounts on convertible notes Accretion of interests related to convertible notes - Share-based compensation related to stock options Fair value of warrants - Gain on accounts payable settlement ) - Loss on debt extinguishment - Net loss on sale of trading securities - Change in unrealized loss on trading securities - ) Gain (loss) on revaluation and modification of derivative liabilities ) (Increase) decrease in: Prepaid expenses and other Deferred issuance costs on convertible notes - Increase (decrease) in: Accounts payable Deferred revenue - Accrued expenses and other Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of investments - Purchase of equipment ) - Net Cash Provided by (Used in) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible notes payable – short term Notes payable issuance costs ) ) Repayment of notes payable - ) Net Cash Provided by Financing Activities Net change in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Cash Flow Disclosures: Interest expense paid in cash $
